Citation Nr: 0930150	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-28 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for anxiety disorder.

6.  Entitlement to service connection for strictures in 
urethra.

7.  Entitlement to service connection for paresthesias of the 
left upper extremity.

8.  Entitlement to service connection for residuals of cold 
injuries to the feet.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991, and had periods of service in the Kansas Army National 
Guard (ARNG).

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for memory 
loss, tinnitus, a sinus condition, IBS, anxiety disorder, 
strictures in the urethra, paresthesias of the left upper 
extremity and residuals of cold injuries to the feet.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The issues of entitlement to service connection for memory 
loss, tinnitus, a sinus condition, anxiety disorder, 
strictures in urethra, and residuals of cold injuries to the 
feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is considered sound upon entry into active 
duty.

2.  Competent medical evidence shows that IBS was manifested 
during active duty.

3.  There is no competent medical evidence showing that 
paresthesias of the left upper extremity is related to 
service.


CONCLUSIONS OF LAW

1.  IBS was incurred during active duty.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   

2.  Paresthesias of the left upper extremity was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the Veteran's claim for service connection for 
IBS, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Here, the duty to notify in terms of the Veteran's claim for 
service connection for paresthesias of the left upper 
extremity was satisfied by way of a letter sent to the 
appellant in August 2005 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's Travel Board hearing transcript and lay statements 
have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran's service treatment records 
show an injury to the Veteran's left arm, this appears to 
have resolved as it is not reflected on his April 1996 
Reports of Medical History and Examination.  There is no 
medical evidence reflecting a link between his in-service 
transient injury and his paresthesias of the left upper 
extremity.  As such, the Board finds that an examination is 
not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

A Veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.   38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).   Where the enlistment examination report is 
missing, the presumption of soundness attaches.   Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the 
Veteran's service medical records including his service 
entrance examination report were unavailable and were 
presumed to have been lost in a fire, the presumption of 
soundness attached).  

Service connection - IBS

The Veteran contends that he his IBS preexisted his period of 
active duty and was aggravated during that time.  

Private medical records showing treatment for the period of 
time from June 1987 through June 1988 do not reflect any 
treatment for or a diagnosis of IBS.  His service treatment 
records from his time in the ARNG do not show any treatment 
for or diagnosis of IBS.  The Veteran indicated on his 
December 1990 deployment Report of Medical History that he 
had stomach, liver or intestinal trouble.  His December 1990 
deployment Report of Medical Examination is not in the claims 
file.  

February 1991 service treatment records show that the Veteran 
was treated for diarrhea.  A June 1991 service treatment 
record reflects that the Veteran reported having stomach 
problems since 1983, and that he complained of abdominal 
pain, cramping and bloating, which was sometimes helped by 
antacids.  He indicated that the symptoms were worse in Saudi 
Arabia.  He was diagnosed with IBS.  His June 1991 Report of 
Medical Examination showed that he was diagnosed with IBS and 
that it existed prior to service.  His April 1996 Report of 
Medical Examination does not reflect any intestinal 
disorders; however the Veteran indicated that he had stomach, 
liver or intestinal trouble on his April 1996 Report of 
Medical History.  

November 1994 private medical records show that the Veteran 
had recurrent bloating and diarrhea.  VA treatment records 
dated in the late 1990's reflect that the Veteran had IBS 
that he was managing with a natural product.  

As noted above, the Veteran has claimed that his IBS 
preexisted service and was aggravated while he was on active 
duty in Saudi Arabia.  However, since his Report of Medical 
Examination when he was deployed to active duty is not in the 
claims file, the presumption of soundness attaches, and the 
Board will consider his claim as one for direct service 
connection.  

Based upon the evidence of record, the Board finds that 
service connection is warranted for the Veteran's IBS.  
Service treatment records show a diagnosis of IBS while in 
service, and the Veteran has been receiving ongoing treatment 
for IBS since his release from active duty.  There is 
evidence of incurrence of IBS while in service, a current 
diagnosis of IBS and continuity since his discharge from 
service.  38 C.F.R. § 3.303.  As such, service connection is 
granted for IBS.

Service connection - paresthesias of the left upper extremity

The Veteran contends that he has a disorder of his left upper 
extremity which is a result of lifting heavy equipment while 
on active duty in Saudi Arabia.  

Service treatment records show that the Veteran injured his 
left arm and shoulder in May 1990, and was diagnosed with a 
shoulder strain and pulled muscle.  On his December 1990 
Report of Medical History, the Veteran indicated that he had 
a painful or trick shoulder or elbow.  A November 1993 
service treatment record shows that the Veteran had fallen 
out of his bunk and landed on his left hip and elbow.  He had 
the most discomfort in his left elbow.  X-rays revealed no 
fracture and he had good range of motion.  The Veteran's 
April 1996 Reports of Medical History and Examination do not 
reflect any left elbow or shoulder disorders.  

The first post-service medical record which shows a left arm 
disorder is an October 1998 private medical record reflecting 
that the Veteran reported numbness in his left arm.  He 
indicated that, at times, he lost the use of his left hand.  
The diagnosis was paresthesias of the left upper extremity.  
The Veteran underwent nerve conduction studies.  There is a 
notation on the medical record that he was contacted to 
inform him that his nerve conduction tests were within normal 
limits.  There are no other medical records showing treatment 
for the Veteran's left upper extremity.

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
paresthesias of the left upper extremity.  While the Veteran 
did have an injury to his left arm in service, this appears 
to have resolved, as it is not noted on his April 1996 Report 
of Medical Examination and he did not indicate a left 
shoulder problem on his April 1996 Report of Medical History.  
In addition, even though the Veteran had paresthesias of his 
left upper extremity in October 1998, the private physician 
did not link this condition to his time in service and there 
are no other treatment records in the claims file which 
reflect any treatment for or diagnosis of a left arm 
disorder.  As noted above, in order to warrant service 
connection, there must a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer.  In this case, there is no such nexus 
between his current condition and the injury sustained in 
service, which appears to have resolved prior to his 
discharge.  As such, the claim must be denied. 

As noted, the Veteran has contended he has a disorder of his 
left upper extremity which is a result of lifting heavy 
equipment while in service.  At his Travel Board hearing, the 
Veteran indicated that the private physician who examined him 
and requested the nerve conduction studies had told him that 
his left arm paresthesias may be related to the heavy lifting 
he performed in service.  However, the records of this 
treatment are in the claims file, and there is no indication 
by the examiner that this is his opinion.  The Board notes 
that these statements cannot be used to convey her doctors' 
opinions, since a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  To the extent that the Veteran contends that his 
left arm paresthesias is related to his in-service left arm 
injury, the Board notes that the Veteran, as a layperson, is 
not competent to render opinion regarding medical diagnosis 
or medical opinion on etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for IBS is granted.

Service connection for paresthesias of the left upper 
extremity is denied.


REMAND

As an initial matter, the Veteran has contended that several 
of his claimed disorders preexisted active duty and were 
aggravated by active duty.  However, as noted above, the 
Veteran's entrance examination conducted upon his deployment 
into active duty is not part of the claims file.  As such, 
the presumption of soundness attaches and the Veteran's 
claims will be considered as direct service connection. 
Doran, supra.

The Veteran has indicated that he served in the ARNG on 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) prior to and following his period of 
active duty from November 1990 to July 1991.  His periods of 
service from this duty are not in the claims file.  On 
remand, the AOJ should verify his periods of ACDUTRA and 
INACDUTRA while serving in the ARNG. 

In terms of the Veteran's tinnitus, on his December 1977 
induction Report of Medical History, he indicated he had ear, 
nose and throat trouble.  A December 1983 Report of Medical 
Examination shows that the Veteran had an injury to his right 
ear lobe in 1983 which was repaired.  On his December 1990 
and his April 1996 Reports of Medical History, the Veteran 
indicated that he had ear, nose and throat trouble and a 
hearing loss.  In February 2005, the Veteran indicated that 
he has had intermittent ringing in his ears.  In December 
2006, the Veteran complained of ringing in his ears and 
stated that he was exposed to noise during military service 
and to factory machinery noise as a civilian.  

In terms of his sinusitis, his service treatment records do 
not show any treatment for such a disorder.  However, the 
Veteran has claimed that he had surgery to correct his sinus 
condition at the VA in 2007, and that the examiner noted that 
his sinus condition was aggravated by his time in Saudi 
Arabia.  

In terms of the Veteran's claim for service connection for 
anxiety disorder, the Veteran indicated on his April 1996 
Report of Medical History that he had depression, excessive 
worry and nervous trouble.  On his April 1996 Report of 
Medical Examination, the examiner noted that the Veteran was 
a somatizer, and appeared to be a "fearful worrier."  The 
Veteran indicated that the VA psychiatrist who treated him 
had found that his anxiety disorder was aggravated by active 
duty.

With regard to the Veteran's claim for service connection for 
strictures in the urethra, an April 1991 service treatment 
record shows that the Veteran was seen for difficulty with 
urination.  The assessment was a history of urethral 
strictures.  The examiner noted a normal genitourinary 
examination.  His June 1991 Report of Medical Examination 
shows that the examiner noted that he had a urological 
condition which existed prior to service and that he was 
cleared by surgery.  His April 1996 Report of Medical 
Examination did not reflect any genitourinary conditions; 
however, the Veteran reported frequent or painful urination.  
Private medical records show that the Veteran underwent 
treatment for a urethral stricture in September 1991.  
Private and VA medical record show ongoing difficulties with 
urination.

The Veteran has claimed that he has residuals of cold 
injuries to the feet as a result of cold exposure at Fort 
Riley prior to being deployed to Saudi Arabia.  The Veteran's 
service treatment records do not show any treatment for cold 
injuries to the Veteran's feet.  However, he testified that a 
post-service examiner opined that he had cold injuries to his 
feet.  He also indicated that he had swelling in his left 
foot and that he was diagnosed with gout.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
At his Travel Board hearing, the Veteran indicated that he 
had received treatment at VA medical centers in Topeka, 
Wichita and Hayes and that he underwent surgery for his sinus 
condition in 2007 in Kansas City, Missouri.  The most recent 
VA medical records in the claims file are from December 2006.  
On remand, the AOJ should obtain any medical records showing 
treatment for the Veteran's claimed conditions.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the Veteran has met the criteria to 
warrant affording him VA examinations, as part of the duty to 
assist, to determine whether his memory loss, tinnitus, sinus 
condition, anxiety disorder, strictures in the urethra and 
residuals of cold injuries to the feet are etiologically 
related to his time in service.  After receipt of any medical 
records, the AOJ should provide the Veteran with these 
examinations.  Finally, the Veteran has indicated that his 
memory loss problems began in 1998 while on INACDUTRA in 
Topeka, Kansas.  The psychiatric examiner should comment on 
whether his memory problems are related to his anxiety 
disorder or whether they are due to an undiagnosed illness. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the service department to verify all 
periods of the Veteran's service while in 
the Kansas Army National Guard, to 
include verification of all dates of the 
Veteran's active duty for training.  If 
records are unavailable, have the 
provider so indicate.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his memory loss, 
tinnitus, sinus condition, anxiety 
disorder, strictures in urethra, and 
residuals of cold injuries to his feet.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded examinations, 
by appropriate specialists, to determine 
whether the Veteran's memory loss, 
tinnitus, sinus condition, anxiety 
disorder, strictures in urethra, and 
residuals of cold injuries are a result 
of any incident in service or began to 
manifest during service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The psychiatric examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's anxiety 
disorder is a result of any incident in 
service or began to manifest during 
service or is etiologically related to 
the Veteran's active duty service in any 
way, and (2) the current status of the 
Veteran's anxiety disorder.  The examiner 
should also comment on whether the 
Veteran's memory loss is part of his 
psychiatric condition. 

The audiological examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's tinnitus 
is a result of any incident in service or 
began to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, and (2) 
the current status of the Veteran's 
tinnitus.  The examiner should also 
comment on whether the Veteran's tinnitus 
is a result of civilian noise exposure.

The ear, nose and throat examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's 
sinus condition is a result of any 
incident in service or began to manifest 
during service or is etiologically 
related to the Veteran's active duty 
service in any way, and (2) the current 
status of the Veteran's sinus condition.  

The urological examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's 
strictures in urethra are a result of any 
incident in service or began to manifest 
during service or are etiologically 
related to the Veteran's active duty 
service in any way, and (2) the current 
status of the Veteran's strictures in 
urethra.  

An appropriate examiner for residuals of 
cold injuries should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran has residuals of cold 
injuries to his feet as a result of any 
incident in service or that began to 
manifest during service or are 
etiologically related to the Veteran's 
active duty service in any way, and (2) 
the current status of the Veteran's 
residuals of cold injuries to his feet. 

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


